internal_revenue_service department of the treasury number release date index number 280g washington dc person to contact telephone number refer reply to cc tege eb ec - plr-113435-00 date date corporation x corporation y parent date a date b date c f g h i j k m n o p plr-113435-00 q this is in response to your letter of date requesting rulings under sec_280g of the internal_revenue_code specifically you requested a ruling whether under the facts outlined below there will be a change in the ownership or effective_control of corporation x or in the change in the ownership of a substantial portion of the assets of corporation x within the meaning of sec_280g of the code the facts as submitted are set forth below prior to the mergers described below corporation x and corporation y were widely-held publicly traded corporations as of date b immediately prior to the mergers there were f shares of corporation x common_stock outstanding and g shares of corporation y common_stock outstanding on date c the date of the mergers corporation x had outstanding h options to acquire corporation x stock that were vested and exercisable and corporation y had outstanding i options to acquire corporation y stock that were vested and exercisable pursuant to the merger agreement dated date a parent a newly formed corporation formed two wholly owned subsidiaries sub x and sub y on date c sub x merged with and into corporation x corporation x was the surviving corporation and the separate existence of sub x ceased each issued and outstanding share of corporation x stock was converted into j shares of parent common_stock simultaneously sub y merged with and into corporation y corporation y was the surviving corporation and the separate existence of sub y ceased each issued and outstanding share of corporation y stock was converted into k shares of parent common_stock as a result of the mergers corporation x and corporation y each became a wholly owned subsidiary of parent immediately after the merger the pre-merger corporation x shareholders held approximately m percent of the outstanding parent stock when treating the vested options as outstanding_stock the pre-merger corporation y shareholders held approximately n percent of the outstanding parent stock when treating the vested options as outstanding_stock the merger agreement was approved by the board_of directors of both corporation x and corporation y following the mergers the board_of directors of parent consists of o directors p of the directors are individuals who either served on the board_of directors of corporation x or were an officer of corporation x immediately prior to the merger corporation x nominees p of the directors are individuals who plr-113435-00 either served on the board_of directors of corporation y or were an officer of corporation y immediately prior to the merger corporation y nominees the final director will be nominated by the corporation y nominees with the consent and approval of the corporation x nominees following the mergers no pre-merger corporation y shareholder will hold more than q of the outstanding_stock of parent it has been represented that to the best knowledge of corporation x no pre-merger corporation y shareholder has any agreement written or unwritten express or implied to act in concert to control parent and indirectly corporation x sec_280g of the internal_revenue_code provides that no deduction will be allowed for any excess_parachute_payment sec_280g of the code defines the term excess_parachute_payment as an amount equal to the excess of any parachute_payment over the portion of the base_amount allocated to such payment sec_280g of the code defines the term parachute_payment as any payment in the nature of compensation to or for the benefit of a disqualified_individual if i such payment is contingent on a change i in the ownership or effective_control of the corporation or ii in the ownership of a substantial portion of the assets of the corporation and ii the aggregate present_value of the payments in the nature of compensation to or for the benefit of such individual which are contingent on such change equals or exceeds an amount equal to three times the base_amount sec_4999 of the code imposes on any person who receives an excess_parachute_payment a tax equal to percent of the amount of the payment sec_1_280g-1 of the proposed income_tax regulations q a sec_27 sec_28 and sec_29 published in the federal_register on date fed reg big_number provides guidance concerning when a corporation will be considered to have undergone a change in ownership or effective_control or a change in the ownership of a substantial portion of its assets q a a provides that a change in the ownership or control of a corporation occurs on the date that any one person or more than one person acting as a group acquires ownership of stock of the corporation that together with stock held by such person or group possesses more than percent of the total fair_market_value or total voting power of the stock of such corporation q a b provides that persons will not be considered to be acting as a group merely because they happen to purchase or own stock of the same corporation at the same time or as a result of the same public offering however persons will be considered to be acting as a group if they are owners of an entity that enters into a merger consolidation purchase or acquisition of stock or similar_business transaction with the corporation plr-113435-00 example of q a deals with a corporate merger there corporation p merged into corporation o and the shareholders of p received o stock in exchange for their p stock the example concludes that because the p shareholders received a greater than percent interest in o o experienced a change in ownership by implication the example concludes that p did not experience such a change q a a provides in part that a change_of effective_control of a corporation is presumed to occur on the date that either any one person or more than one person acting as a group acquires or has acquired during the 12-month_period ending on the date of the most recent acquisition by such person or persons ownership of stock of the corporation possessing percent or more of the total voting power of the stock of such corporation or a majority of the members of the corporation’s board_of directors is replaced during any 12-month_period by directors whose appointment or election is not endorsed by a majority of the members of the corporation’s board_of directors prior to the date of the appointment or election the presumption of q a a and may be rebutted by establishing that the acquisition or acquisitions of the corporation’s stock or the replacement of the majority of the members of the corporation’s board_of directors does not transfer the power to control directly or indirectly the management and policies of the corporation from any one person or more than one person acting as a group to another person or group q a b contains the same language as q a b concerning when persons will be considered to be acting as a group it has been represented that immediately following the mergers the pre-merger corporation x shareholders will have acquired greater than percent of the value of the outstanding parent stock the pre-merger corporation y shareholders will have acquired greater than percent of the value of the outstanding parent stock viewing the mergers from corporation x’s perspective corporation x surrendered potential ownership or control when it transferred its stock to parent in consideration for the issuance of parent stock to the corporation x shareholders since the pre-merger corporation x shareholders acquired sufficient stock value and voting power in parent due to this transaction corporation x did not experience a change_of_ownership under q a as part of the same transaction all of corporation y’s stock was transferred to parent in consideration for the insurance of parent stock to the corporation y shareholders this resulted in the corporation y shareholders receiving a greater than direct voting interest in parent and an indirect interest in corporation x accordingly under q a it is presumed that corporation x experienced a change in effective_control plr-113435-00 however the facts submitted indicate that the pre-merger corporation y shareholders will not act in a concerted way to control the management and policies of parent and corporation x the facts also indicate that the appointment of parent’s board_of director’s was endorsed by both corporation x’s and corporation y’s board_of directors prior to the date of appointment accordingly based strictly on the information submitted and corporation x’s representations we rule as follows provided that after the mergers the pre-merger corporation y shareholders do not act in a concerted way to control the management and policies of parent the mergers will not cause a change in the effective_control of corporation x nor will it cause a change in the ownership of corporation x or a change the ownership of a substantial portion of corporation x’s assets within the meaning of sec_280g of the code the provisions of sec_280g of the code do not apply to any payments received by employees or former employees of corporation x and its subsidiaries that are contingent upon the mergers the provisions of sec_4999 of the code do not apply to any payments that are received by employees or former employees of corporation x and its subsidiaries that are contingent upon the mergers except as specifically ruled on above no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent the taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not been adopted therefore this ruling will be modified or revoked by the adoption of temporary or final regulations to the extent that the regulations are inconsistent with any conclusion in the ruling however when the criteria in section dollar_figure of revproc_2000_1 2000_1_irb_4 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances plr-113435-00 in accordance with the power_of_attorney on file with this office copies of this letter are being sent to the taxpayer and the other authorized representative sincerely yours robert b misner assistant chief executive compensation branch office of the division counsel associate chief_counsel tax exempt and government entities enclosure copy for purposes
